Title: To James Madison from Larkin Smith, 10 November 1791
From: Smith, Larkin
To: Madison, James


Sir
Virga. King & Queen Novr. 10th. 1791
You will pardon I hope the intrusion I am about to make, in the solicitation of your advice respecting a claim; which I think in justice ought to be established against the united States in my favor. The claim is founded upon the following circumstances. From the commencement of the late war untill the year eighty two, I was annexed to the army in different characters; at which time (from the circumstance of my geting married) I imprudently wrote a letter inclosing my commission as Captain of Cavalry to Colo. Moylan, requesting him to make my resignation to the Commander in cheif. This I believe he did not do, nor can I learn that the resignation was known from any other event, than that of my being left out of the two last muster rolls, which regulation took place by the direction of Colo. Moylan. Admiting that my commission had been regularly received, at that late period (indeed so much was this the case, that I believe not a gun was fired in defence of america, after my leaving the army, and the general peace was concluded subsequent thereto but a very short time) I think you will agree with me, that my situation must be peculiarly hard in being deprived of the commutation and it must be the more so, as officers who came into army six or eight months before its dissolution were entitled to all the emoluments that those were who served from the origin of the revolution. The favor Sir that I request of you is, that you will be so good as to give me your opinion whether the whole or any part of the commutation can be obtained by presenting a memorial to Congress. Should you suppose that I can meet with any success in this business, I will attend with the necessary vouchers for the support of my claim. But should you concieve otherwise, I shall be governed by your counsel and will do nothing farther in the business. I am Sir with real esteem and respect Yr. Most Obt. Servant
Larkin Smith
